IN THE SUPREME COURT OF TEXAS

                                 No. 09-0309

  IN RE  JOSEPH CHARLES RUBIOLA A/K/A J.C. RUBIOLA, GREGORY ALLAN RUBIOLA,
 CATHERINE RUBIOLA, JGL DESIGN-BUILD, LLC A/K/A JGL DESIGN BUILD AND MICHAEL
     CORTEZ, INDIVIDUALLY AND D/B/A THE HEIGHTS DESIGN AND CONSTRUCTION

                      On Petition for Writ of Mandamus

ORDERED:

      1.    All trial court proceedings in Cause No.  2008-CI-13072,  styled
Brian Salmon and Christina Salmon vs.  Joseph  Charles  Rubiola  a/k/a  J.C.
Rubiola, Catherine Rubiola, JGL Design-Build, LLC  a/k/a  JGL  Design  Build
and  Michael  Cortez,  individually  and  d/b/a  The  Heights   Design   and
Construction, in the 131st  District  Court  of  Bexar  County,  Texas,  are
stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this May 15, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk